659 S.E.2d 434 (2008)
ABDO
v.
KAHN CONSTRUCTION CO.
No. 34A08.
Supreme Court of North Carolina.
March 6, 2008.
Alfred Abdo, Jr., Pro Se.
J. Chad Bomar, for Kahn Construction, et al.
The following order has been entered on the motion filed on the 25th day of February 2008 by Defendants for plaintiff to no longer be allowed to file pro se in this civil action before the court unless accompanied by a certification, signed by a NC Licensed attorney who is in good standing with the NC State Bar, verifying plaintiffs claims are of merit:
"Motion Denied by order of the Court in conference this the 6th day of March 2008."